COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-11-00432-CV


IN RE HOPE MCCLENDON                                                RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s petition for writ of mandamus and

motion for temporary relief and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus and motion for temporary

relief are denied.

                                                   PER CURIAM

PANEL: WALKER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: October 19, 2011




      1
       See Tex. R. App. P. 47.4, 52.8(d).